AO 245B (Rev. 09/19)   Judgment in a Cnmmal Case     (form modified w1thm Distnct on Sept 30, 2019)
                       Sheet I



                                        UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                            )
               UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                                                            )
                                 V.                                         )
                          Sean Stewart                                      )
                                                                            )       Case Number: S1 15CR 287-02 (JSR)
                                                                            )       USM Number: 09014-090
                                                                            )
                                                                            )        Stephen M. Witzel, Esq.
                                                                            )       Defe~dant;s AttomeY.               -
THE DEFENDANT:
0 pleaded guilty to count(s)                                                                USDCSDNY
                                                                 ------
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
li1 was found guilty on count(s)       1,2,3,4,5,6,7,8,and 9. _       ___ _
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                              Offense Ended
18USC371, 15USC78                Conspiracy-Commit Securities Fraud & Tender Offer Fraud                      , 4/30/2013            1
18USC1349                        Conspiracy to Commit Wire Fraud                                                4/30/2013           2
15U.S.C.78 j(b)                  Securities Fraud                                                               10/2/2013           3,4,5,6,7,8

       The defendant is sentenced as provided in pages 2 through           _      ~_       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)            ------- -------------------                                                 ---

ill Count(s)   __Qf the underlyi~ndictment_ _ D is                 ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                               12/3/2019
                                                                          -------------------------                                                  --




                                                                          -=~::~:~~:'~/41
                                                                                                  Hon. Jed S. Rakoff, U.S.D.J


                                                                           Na~MdTolleoffod~           ~   /   S:~- -            -------------
                                                                           Date         ~-~L
AO 2458 (Rev. 09/19)   Judgment in a Cnmmal Case '
                       Sheet IA
                                                                                          Judgment-Page            JL __
                                                                                                              of ___
DEFENDANT: Sean Stewart
CASE NUMBER: S1 15CR 287-02 (JSR)

                                         ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                                     Offense Ended       Count
15U.S.C.78 n (e)                 Securities Fraud in Connection With a Tender Offer    6/28/2012          9
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                    Judgment - Page __:l_ _   of   ___   a_ __
DEFENDANT: Sean Stewart
CASE NUMBER: S115CR 287-02 (JSR)

                                                                IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to b~ imprisoned for a
 total term of:
  On Counts 1,2,3,4,5,6,7,8,9: Twenty Four (24) months jail, concurrent on all counts.




      [ti The court makes the following recommendations to the Bureau of Prisons:
           Designation to FCI Otisville Satellite Facility.~
           The Court recommends to the BOP that the defendant be considered to spend the maximum amount of time permitted
           in a halfway house.



      0 The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
           0 at                                     D    a.m.    D   p.m.   on
                         ---·-----
           D    as notified by the United States Marshal.

       0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           ~ before 2 p.m. on           1/14/20.-=2c::...0_ _

           0 as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.


                                                                     RETURN

  I have executed this judgment as follows:




            Defendant delivered on                                                      to   -----------------
                                         ------------- - - - -
  at _ _ _ _ __ _               _    _ _ _ _ , with a certified copy of this judgment.


                                                                                                                       - - - - -- -- -- --
                                                                                                   UNITED STATES MARSHAL


                                                                            By
                                                                                               DEPUTY ,UNITED STATES MARSHAL
AO 245B (Rev. 09/19)   Judgment ma Cnminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page   _1__ of _ _ _ _ _
DEFENDANT: Sean Stewart
CASE NUMBER: S115CR 287-02 (JSR)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 On Counts 1,2,3,4,5,6,7,8,9: Three (3) years. Ail terms on all counts to run concurrent to each other.




                                                      MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofre!ease from
      imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
             ~ The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
 4.    0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.     D   You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245B (Rev 09/19)   Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                             Judgment-Page     _____ or ____ JL __
DEFENDANT: Sean Stewart
CASE NUMBER: S115CR 287-02 (JSR)

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                                                      ----   --- -         -----
AO 2458 (Rev 09/J 9)   Judgment ma Criminal Case
                       Sheet 3D-Supervised Release
                                                                                                          6_ of _ _JL_ __
                                                                                           Judgment-Page __
DEFENDANT: Sean Stewart
CASE NUMBER: S115CR 287-02 (JSR)

                                        SPECIAL CONDITIONS OF SUPERVISION

 1. The defendant shall provide the probation officer with access to any requested financial information.

 2. It is recommended that the defendant be supervised in his district of residence.
AO 245B (Rev. 09/19)   Judgment ma Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                               Judgment - Page _ _7_   of       8
 DEFENDANT: Sean Stewart
 CASE NUMBER: S115CR 287-02 (JSR)
                                                 CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                                            AVAA Assessment*          NTA Assessment**
 TOTALS           $    900.00               $                             $                       $                          $




 D     The determination ofrestitution is deferred until _ _ _ _ _ · An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priorit:x orper or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the Umted States 1s paid.

 Name of Payee                                                        Total Loss***                   Restitution Ordered    Priority or Percenta2e




  TOTALS                               $                               0.00           $ _______                 o_.o~o_

  0      Restitution amount ordered pursuant to plea agreement $

  O      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          D   the interest requirement is waived for the              D   fine    O    restitution.

          D   the interest requirement for the        D        fine       D   restitution is modified as follows:

   * Amy Vicky and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
   ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                                 .                                     .
   *** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title              18 for offenses committed on
   or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 09/19)   Judgment in a Crimmal Case
                      Sheet 6 - Schedule of Payments

                                                                                                          Judgment - Page   _a_    of        8
DEFENDANT: Sean Stewart
CASE NUMBER: S115CR 287-02 (JSR)

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    ~     Lump sum payment of$ . 900.00 _ --- _ due immediately, balance due


            •    not later than                                    , or
            •    in accordance with
                                        •    C,
                                                   •    D,
                                                               •    E, or     D    F below; or

 B    •     Payment to begin immediately (may be combined with              • c,        OD,or      D F below); or
 C     D    Payment in equal __ _ _ _          (e.g., weekly, monthly, quarterly) installments of $ ____ . over a period of
           _ _ _ _ __ (e.g, months or years), to commence ______ (e.g., 30 or 60 days) after the date of this judgment; or

 D     O    Payment in equal          _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _          (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  0    Joint and Several

       Case Number                                                                                                     Corresponding Payee,
       Defendant and Co-Defendant Names                                                   Joint and Several
       (including defendant number)                          Total Amount                      Amount                      if appropriate




  D    The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

  D    The defendant shall forfeit the defendant's interest in the following property to the United States:




  Payipents shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) A VAA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
  prosecut10n and court costs.
